775 F.2d 1157
121 L.R.R.M. (BNA) 2088
Michael ZEMONICK, et al., Appellants,v.CONSOLIDATION COAL COMPANY, a corporation, et al., Appellees.
No. 84-1353.
United States Court of Appeals,Fourth Circuit.
Oct. 30, 1985.

1
Prior opinion, 4th Cir. 1985, 762 F.2d 381.

ORDER

2
It appears that upon a poll of the court upon the suggestion of a rehearing en banc that Judges Widener, Phillips, Sprouse, Ervin and Chapman, a majority of the judges in regular active service, have voted for it and that Chief Judge Winter and Judge Wilkinson did not vote because of disqualification.


3
IT IS NOW ORDERED that the case be reheard en banc.


4
The parties will be permitted to file supplemental briefs upon a schedule to be established by the Clerk.